 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7      KIRTI TIWARI, et al.,

                              Plaintiffs,
 8
             v.                                        C17-242 TSZ
 9
        JAMES MATTIS, Secretary,                       MINUTE ORDER
10
        U.S. Department of Defense, in his
        official capacity,
11
                              Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)    Defendant’s motion in limine seeking a protective order against disclosure
15 at trial of classified information, docket no. 157, is DEFERRED to the Pretrial
   Conference.
16
            (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 7th day of November, 2018.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
